340 F.2d 990
Earl William SAWYER, Appellant,v.B. J. RHAY, as Superintendent of the Washington State Penitentiary at Walla Walla, Washington, Appellee.
No. 19224.
United States Court of Appeals Ninth Circuit.
September 16, 1964.
Rehearing Denied February 23, 1965.

L. O. Falk, Spokane, Wash., for appellant.
John J. O'Connell, Atty. Gen. of State of Washington, Stephen C. Way, Asst. Atty. Gen. of State of Washington, Don J. Clark, Asst. Atty. Gen. of State of Washington, Olympia, Wash., for appellee.
Before CHAMBERS, MERRILL and KOELSCH, Circuit Judges.
PER CURIAM.


1
Appellant, convicted in the Washington state courts of robbery and assault and now confined in the Washington State Penitentiary in Walla Walla, seeks release on habeas corpus. He has appealed from judgment of the United States District Court for the Eastern District of Washington denying him discharge pursuant to 28 U.S.C. § 2253 (1958).


2
He asserts that in two respects he was denied fair trial in the state courts. His contentions in both respects were made to the Supreme Court of Washington on appeal from conviction and were considered by that Court in its opinion affirming judgment. State v. Sawyer (1962) 60 Wash.2d 83, 85, 371 P.2d 932, 933.


3
Appellant contends first that following one session of court, while in an anteroom or corridor adjoining the courtroom, he was placed in handcuffs prior to being taken back to jail and that some members of the jury passing by at the moment may have observed the incident. For the reasons set forth by the Washington Supreme Court in its opinion, supra, we agree that this did not amount to a lack of fair trial.


4
Appellant next asserts that as a result of jail discipline he was, prior to trial, improperly deprived of adequate sleep and food and during trial was deprived of needed medication for a leg ailment. As a result, he asserts, he presented an unfavorable appearance to the jury. For the reasons set forth by the Washington Supreme Court in its opinion, supra, we agree that any error was waived.


5
Judgment affirmed.